DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions 
Applicant’s election, without traverse, of Group II: claims 14-20, in the “Response to Election / Restriction Filed - 04/13/2022”, is acknowledged. Applicant amendment of claims 14-15, and 17, cancellation of non-elected claims 1-13, and submission of new claims 21-33 are noticed.
This office action considers claims 14-33 pending for prosecution, and are examined on their merits. 
Reasons for Allowance
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 14, 21,28: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method, comprising, steps of: inter alia, “generating a pulse number based on the corresponding input signal of the plurality of input signals and the 29feedbacks, wherein each of a value of the plurality of input signals and the feedbacks is higher than or equal to a threshold value; applying a voltage pulse to one of the plurality of resistors related to the corresponding input signal based on the pulse number”, as recited in Claim 1, and variation of those in claims 21 and 28. 
The closest prior art of references (US 20180174025 A1 to JIN; Young-Jae) substantially teaches the limitations in Figure 6 and in paragraphs [0039-0042,0066-0071], with the exception of the limitations described in the preceding paragraphs, and step “modifying a value of the corresponding input signal of the plurality of input signals to be the same as the target value.”
JIN; Young-Jae discloses a method, comprising (Figs 6 and other associated figures; [0054+]): 
receiving ([0042]) a plurality of input signals (Vin) by a plurality of first wires (L11-11n); 
receiving a sum value (Σ, Fig 2; [0038]) corresponding to the plurality of input signals transmitted through a plurality of resistors (R11-Rnn; detailed in Fig 6 and [0056-0057]) from one of a plurality of second wires (L21-L2n), and shifting the sum value by a nonlinear activation function (ACT; Fig 2; [0039]) to generate a shifted sum value (SOP; [0039]); 
calculating (by comparator; [0066-0071]) a feedback (Vout) based on the shifted sum value (SOP; [0048]) and a target value related to a corresponding input signal of the plurality of input signals (Vin), and 
Another prior art of references (US 20150339570 A1 to Scheffler; Lee J.) discloses, in paragraph [0008] and in claim 28, modifying a value of the corresponding input signal of the plurality of input signals to be the same as the target value.  
Claims {15-20}, {22-27}, {29-33} are allowed as those inherit the allowable subject matter from claims 14, 21 and 28 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
June 22, 2022